Opinion filed June 30,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00119-CV
                                                    __________
 
        IN THE INTEREST OF
K.C.N., D.U.N., AND A.A., CHILDREN

 
                                  On
Appeal from the 132nd District Court
                                                           Scurry
County, Texas
                                                      Trial
Court Cause No. 23683
 

 
                                            M
E M O R A N D U M    O P I N I O N
            D.N.
is the appellant in this appeal.  He has filed a motion to dismiss the appeal
pursuant to Tex. R. App. P. 42.1(a)(1). 
In the motion, appellant states that “the parties [have] reached an agreement
to resolve the case” rendering the appeal moot.  Therefore, in accordance with appellant’s
request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
 
                                                                                                PER
CURIAM
June 30, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.